Exhibit 10.2

LETTER AMENDMENT

Dated as of June 13, 2007

To the banks, financial institutions
and other institutional lenders
(collectively, the “Lenders”) parties
to the Credit Agreement referred to
below and to Citicorp USA, Inc., as agent
(the “Agent”) for the Lenders

Ladies and Gentlemen:

Reference is made to the Five Year Credit Agreement dated as of July 26, 2005
(the “Credit Agreement”) among Sealed Air Corporation (the “Company”), Sealed
Air Corporation (US), Cryovac, Inc., Sealed Air Luxembourg S.C.A., the banks and
other financial institutions and the initial issuing banks listed on the
signature pages thereof, and Citicorp USA, Inc., as agent (the “Agent”) for the
Lenders.  Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Credit Agreement.

It is hereby agreed by you and us as follows:

The definition of “Subsidiary Guaranty Release Date” in Section 1.01 of the
Credit Agreement is, effective as of the date of this Letter Amendment, hereby
amended in full to read as follows:

“Subsidiary Guaranty Release Date” means June 13, 2007.

The Company hereby certifies that, as of the date hereof, the representations
and warranties contained in Section 4.01 of the Credit Agreement are correct
(other than representation and warranty set forth in the last sentence of
Section 4.01(e) of the Credit Agreement) and no event has occurred and is
continuing that constitutes a Default.

This Letter Amendment shall become effective as of the date first above written
when, and only when, the Agent shall have received counterparts of this Letter
Amendment executed by the undersigned and all of the Lenders or, as to any of
the Lenders, advice satisfactory to the Agent that such Lender has executed this
Letter Amendment.  This Letter Amendment is subject to the provisions of
Section 9.01 of the Credit Agreement, and shall constitute a Loan Document for
all purposes under the Credit Agreement.

On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Letter Amendment.

The Credit Agreement and the Notes and each of the other Loan Documents, as
specifically amended by this Letter Amendment, are and shall continue to be in
full force and


--------------------------------------------------------------------------------


 

effect and are hereby in all respects ratified and confirmed.  The execution,
delivery and effectiveness of this Letter Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Agent under the Credit Agreement, nor constitute a waiver of
any provision of the Credit Agreement.

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York  10022.

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment .

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

Very truly yours,

 

 

 

 

 

SEALED AIR CORPORATION

 

 

 

 

 

 

 

By:

/s/ Tod S. Christie

 

 

Tod S. Christie

 

 

Treasurer

 

Agreed to as of June 13, 2007

CITICORP USA, INC., as Agent and as Lender

 

By:

/s/ Hugo Arias

 

Name:

Hugo Arias

 

Title:

Vice President

 

 

 

 

 

 

By:

/s/ Jeff Hallmark

 

Name:

Jeff Hallmark

 

Title:

Senior Vice President

 

 

2


--------------------------------------------------------------------------------


 

BNP PARIBAS

By:

/s/ Richard Pace

 

Name:

Richard Pace

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Nanette Baudon

 

Name:

Nanette Baudon

 

Title:

Vice President

 

 

ABN AMRO BANK N.V.

By:

/s/ Andre Nel

 

Name:

Andre Nel

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Nancy Lanzoni

 

Name:

Nancy Lanzoni

 

Title:

Director

 

 

CALYON NEW YORK BRANCH

By:

/s/ Rod Hurst

 

Name:

Rod Hurst

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Yuri Muzichenko

 

Name:

Yuri Muzichenko

 

Title:

Director

 

 

BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY

By:

/s/ Chimie T. Pemba

 

Name:

Chimie T. Pemba

 

Title:

Assistant Vice President

 

 

MORGAN STANLEY BANK

By:

/s/ Daniel Twenge

 

Name:

Daniel Twenge

 

Title:

Authorized Signatory

 

 

Morgan Stanley Bank

 

 

3


--------------------------------------------------------------------------------


 

COOPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A.,

“RABOBANK INTERNATIONAL”,

NEW YORK BRANCH

By:

/s/ Michalene Donegan

 

Name:

Michalene Donegan

 

Title:

Executive Director

 

 

 

 

 

By:

/s/ Rebecca Morrow

 

Name:

Rebecca Morrow:

 

Title:

Executive Director

 

 

MIZUHO CORPORATE BANK, LTD.

By:

/s/ Raymond Ventura

 

Name:

Raymond Ventura

 

Title:

Deputy General Manager

 

 

SUNTRUST BANK

By:

/s/ Bart Dorough

 

Name:

Bart Dorough

 

Title:

Vice President

 

 

THE ROYAL BANK OF SCOTLAND PLC

By:

/s/ L. Peter Yetman

 

Name:

L. Peter Yetman

 

Title:

Senior Vice President

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

By:

/s/ Jay Chall

 

Name:

Jay Chall

 

Title:

Director

 

 

 

 

 

By:

/s/ Alain Schmid

 

Name:

Alain Schmid

 

Title:

Assistant Vice President

 

 

4


--------------------------------------------------------------------------------


 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

By:

/s/ Emilio de las Heras

 

Name:

Emilio de las Heras

 

Title:

Head of New York

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.

By:

/s/ Peter S. Predun

 

Name:

Peter S. Predun

 

Title:

Executive Director

 

 

 

INTESA SANPAOLO S.P.A.

By:

/s/ Renato Carducci

 

Name:

Renato Carducci

 

Title:

General Manager

 

 

 

 

 

By:

/s/ Luca Sacchi

 

Name:

Luca Sacchi

 

Title:

Vice President

 

 

MERRILL LYNCH BANK USA

By:

/s/ Derek Befus

 

Name:

Derek Befus

 

Title:

Vice President

 

 

LEHMAN COMMERCIAL PAPER INC.

By:

/s/ Ahuva Schwager

 

Name:

Ahuva Schwager

 

Title:

 

 

 

ALLIED IRISH BANK P.L.C.

By:

/s/ Ray Alcock

 

Name:

Ray Alcock

 

Title:

Manager

 

 

 

 

 

By:

/s/ Ian Campion

 

Name:

Ian Campion

 

Title:

Manager

 

 

5


--------------------------------------------------------------------------------